Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
2.	The action is responsive to the communications filed on 12/16/2021. Claims 1-21 are pending in the case. Claims 1 and 11 are amended. Claim 21 is newly added. Claims 1, 11 and 21 are independent claims. Claims 1-21 are rejected.
 
Summary of claims

3.	Claims 1-21 are pending, 
	Claims 1, 11 are amended,
	Claim 21 is newly added,
	Claims 1, 11 and 21 are independent claims,
Claims 1-21 are rejected.

Response to Arguments
4.	Applicant’s arguments, see Remarks, filed on 12/16/2021, with respect to the rejection(s) of claim(s) 1-21 under USC 103 have been fully considered and are not persuasive.
	Applicant argued on pages 8-10 that the cited references did not teach any client application which both maintains a first session between the client application and one or more first servers of a first entity and establishes for a user of the first entity, a second session between the client application and one or more second servers of a 
	Applicant argued on pages 10-11 that the cited references did not teach any client application which stores a plurality of overlays or selects any overlays.  Examiner respectfully submits that Sharma clearly discloses the client computing device 12a in Sharma includes similar hardware, software, and/or firmware as the server computing device 12b (Fig. 1 and [0038]), that is, the client computing device may execute the steps and functions of scoring the interaction session between a user and a software program, as discussed above. Specifically, Sharma discloses in some embodiments, at least portions of the survey may be conducted during the user interaction with the software, for example, a user may complete a particular task while interacting with the software program, which may result in a survey question being presented in response to such a task completion, for example, if a user clicks on a particular button, a survey may be presented to the user asking the user why that particular button was selected 
	For at least these reasons, Examiner respectfully submits that the cited references still teach all elements recited in claim 1.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3, 6-13, 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanjay Sharma et al (US Publication 20190295105 A1, hereinafter Sharma), and in view of Lior Gonnen et al (US Publication 20140136990 A1, hereinafter Gonnen),
and Padraic O’Reilly (US Publication 20180167414 A1, hereinafter O’Reilly), and Christopher Jeffs et al (US Publication 20140143157 A1, hereinafter Jeffs).
As for independent claim 1, Sharma discloses: A method (Abstract, scoring an individual interaction session between a user and a software program; [0054] a pop-up box or the like may be presented to the user where the pop up box asks the user if the user wishes to participate in a survey regarding the user’s experience, such a request may be particularly used in embodiments where completion of a post-software interaction session survey is optional) comprising: maintaining, by a client application executing on a client device, a first session between the client application and one or more first servers of a first entity (Fig. 1 and [0028], a computer network may include a wide area network (WAN), such as the Internet, a local area network (LAN), a mobile communications network…a virtual private network (VPN), and/or another network, the computer network may be configured to electronically connect one or more computing devices and/or components thereof; [0032], scoring a user’s interaction with a software program in real time, the components depicted in Fig. 2 are described with respect to the server computing device and similar components may also be used for the user computing device; [0044], one or more metrics corresponding to the one or more actions undertaken by the user with the software program is generated, a metric may indicate certain characteristics of a particular action completed by a user when interacting with the software, including informational features, search and discovery features, session navigation features, document user features, research features, time features, errors, and response time features; please note here session data is recorded/maintained); establishing, by the client application, for a user of the first entity, a second 5session between the client application and one or more second servers of a second entity, the one or more second servers hosting a network application ([0032], scoring a user’s interaction with a software program in real time, the components depicted in Fig. 2 are described with respect to the server computing device and similar components may also be used for the user computing device; [0038], the user computing device may include similar hardware, software, and/or firmware; [0054]-[0059], once the user has logged out of the software program, a pop-up box or the like may be presented to the user asking the user if the user wishes to participate in a survey regarding the user’s experience, a determination may be made as to whether the user has agreed to the the network application accessed by the user of the first entity via an embedded browser embedded (see Gonnen) and executing within the client application (Abstract, scoring an individual interaction session between a user and a software program; [0032], scoring a user’s interaction with a software program in real time, the components depicted in Fig. 2 are described with respect to the server computing device and similar components may also be used for the user computing device; [0038], the user computing device may include similar hardware, software, and/or firmware; [0040]-[0041], the software program may be provided via the internet, such as, for example, a web-based document search engine software product that is provided to users over the internet, and a user may navigate to a particular website hosting the software program), the client application configured to route traffic of the network application through the embedded browser of the client application (see Gonnen), the second session established over a connection between the client application and the network application (Fig. 1 and [0028], a computer network may include a wide area network (WAN), such as the Internet, a local area network (LAN), a mobile communications network…a virtual private network (VPN), and/or another network, the computer network may be configured to electronically connect one or more computing devices and/or components thereof; [0032], scoring a user’s interaction with a software program in real time, the components depicted in Fig. 2 are described with respect to the server computing ; determining, by the client application, at a point of an interaction via the embedded browser (see Gonnen) with a user interface of the network application provided by the one or more second servers via the second session ([0032], scoring a user’s interaction with a software program in real time, the components depicted in Fig. 2 are described with respect to the server computing device and similar components may also be used for the user computing device; [0058], at least portions of the survey may be conducted during the user interaction with the software, for example, a user may complete a particular task while interacting with the software program, which may result in a survey question being presented in response to such a task completion, for example, if a user clicks on a particular button, a survey may be presented to the user asking the user why that particular button was selected), to include an overlay for requesting information from the user with 10respect to the network application ([0054] a pop-up box or the like may be presented to the user where the pop up box asks the user if the user wishes to participate in a survey regarding the user’s experience, such a request may be particularly used in embodiments where completion of a post-software interaction session survey is optional; Fig. 3, step 345, session logoff request receive); selecting, by the client application, from a plurality of overlays stored in the client application on the client device, the overlay to include based at least on content presented via the user interface of the network application or the interaction with the user interface of the network application ([0054] a pop-up box or the like may be presented to the user where the pop up box asks the user if the user wishes to participate in a survey regarding the user’s experience, such a request may be particularly used in ; presenting, by the client application via the embedded browser, the overlay on the client device over the user interface of the network application ([0054] a pop-up box or the like may be presented to the user where the pop up box asks the user if the user wishes to participate in a survey regarding the user’s experience, such a request may be particularly used in embodiments where completion of a post-software interaction session survey is optional; Fig. 3, step 360, provide survey) provided via the embedded browser (see Gonnen) by the one or more second servers of the second entity; and transmitting15, by the client application via the first session for storage by a data storage service of the first entity, information about the interaction with the network application of the second entity received from the user of the first entity via the overlay, the data storage service storing the information transmitted by the client application to one or more data stores maintained by the first entity (Fig. 3, step 365, 370, receive survey responses and store survey data; (Fig. 1 and [0028], components for a system for scoring a user’s .  
Sharma discloses scoring a user’s interaction with a software program in real time via web browser but does not disclose using an embedded browser, in an analogous art of interacting/communicating between client device and server, Gonnen discloses: the network application accessed by the user of the first entity 5via an embedded browser embedded and executing within the client application … through the embedded browser of the client application ([0030], an “embedded widget” appears to the user as an application executed within another application such that both applications appear to be executing simultaneously; [0038], the client application  
Sharma and Gonnen are in analogous art because they are in the same field of endeavor, communicating between client devices and server. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Sharma using the teachings of Gonnen to include providing an embedded widget for user to use in a client application. The motivation is to provide Sharma’s method with enhanced capability of using an embedded browser to communicate with server.
Sharma discloses scoring an interaction session between a user and a software program including providing a pop-up box with survey information, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize the pop up box may be an overlay for receiving user satisfaction information, in addition, in an analogous art of grading a network application, O’Reilly discloses: selecting, by the client application, from a plurality of overlays stored in the client application, the overlay to include based at least on content presented via the user interface of the network application (Fig. 7 and [0104], graphical interface 255 may be overlaid on the graphical interface as depicted in Fig. 5B and may provide query scripts based upon the baseline score, metadata, historical data, and/or target score to an authorized user to improve the confidentiality, integrity, and availability of the data of the system under evaluation); presenting, by the client application via the embedded browser, the overlay over the user interface of the network application (Fig. 7 and [0104], graphical interface 255 may be overlaid on the graphical interface as depicted in Fig. 5B and may provide query scripts based upon the ; and 15storing, by the client application, to a data storage service used by the first entity information received from the user of the first entity via the overlay about the interaction with the network application of the second entity (Fig. 1G, metadata, estimation knowledge, data collector; DB: knowledge store, anonymized data, and historical data; Fig. 3A, step 154, record user provided metadata; Fig. 7 and [0104], graphical interface 255 may be overlaid on the graphical interface as depicted in Fig. 5B and may provide query scripts based upon the baseline score, metadata, historical data, and/or target score to an authorized user to improve the confidentiality, integrity, and availability of the data of the system under evaluation).
Sharma and O’Reilly are in analogous art because they are in the same field of endeavor, scoring/grading network applications based on collected user data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Sharma using the teachings of O’Reilly to include providing an overlay to receive user response information. The motivation is to allow user to enter response while using an application.
Sharma discloses presenting survey based on content presented in the software program or user interaction with the software program ([0057]-[0058]) but does not clearly disclose selecting a survey from a plurality of surveys, Jeffs discloses: selecting, by the client application, from a plurality of overlays stored in the client application on the client device, the overlay to include based at least on content presented via the user interface of the network application or the interaction with the user interface of the network application ([0008], the processor constructs a 
Sharma and Jeffs are in analogous art because they are in the same field of endeavor, presenting survey based on collected user data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Sharma using the teachings of Jeffs to include selecting survey questions from stored survey data based on the detected user interaction. The motivation is to deliver survey questions corresponding to the specific content or user interaction.

As for dependent claim 2, the rejection of claim 1 is incorporated. Sharma-Gonnen-O’Reilly-Jeffs further discloses: determining the point of the interaction with 20the user interface of the network application to include the overlay responsive to a policy (Sharma: Fig. 3, step 345, session logoff request receive; [0027], the term “real-time” refers generally to tasks that are completed by the various system, the system is capable of obtaining information regarding the user’s interaction with the software program while the user is actively using the software program, particularly information pertaining to whether the user’s interactions are positive, negative, neutral or the like; [0042], determining the amount of time to complete a particular task, the amount of time to completed a plurality of successive tasks; O’Reilly: [0051], the queries are associated with the completeness and applicability of the selected controls utilized for the evaluation).  
the policy is based on one of the user, the network application, the interaction, or the point of the interaction ([0036], [0040], implementing least privilege policy and generating firewall configuration document/policy; [0043], access control policy).  

As for dependent claim 6, the rejection of claim 1 is incorporated. Sharma-Gonnen-O’Reilly-Jeffs further discloses: the point of the interaction with the network application corresponds to a completion of a task of a plurality of tasks performable via the network application(Sharma: Fig. 3, step 345, session logoff request receive; [0027], the term “real-time” refers generally to tasks that are completed by the various system, the system is capable of obtaining information regarding the user’s interaction with the software program while the user is actively using the software program, particularly information pertaining to whether the user’s interactions are positive, negative, neutral or the like; [0042], determining the amount of time to complete a particular task, the amount of time to completed a plurality of successive tasks; O’Reilly: [0051], the queries are associated with the completeness and applicability of the selected controls utilized for the evaluation).  

5As for dependent claim 7, the rejection of claim 1 is incorporated. Sharma-Gonnen-O’Reilly-Jeffs further discloses: the overlay is configured to receive one of a rating or a comment about the interaction with the network application (Sharma: Abstract, scoring an individual interaction session between a user and a software   

As for dependent claim 8, the rejection of claim 1 is incorporated. Sharma-Gonnen-O’Reilly-Jeffs further discloses: determining, by the embedded browser, via monitoring of interactions with the network application, the point of the interaction with 10the network application corresponding to a completion of a task of a plurality of tasks performable via the network application (Sharma: Fig. 3, step 345, session logoff request receive; [0027], the term “real-time” refers generally to tasks that are completed by the various system, the system is capable of obtaining information regarding the user’s interaction with the software program while the user is actively using the software program, particularly information pertaining to whether the user’s interactions are positive, negative, neutral or the like; [0042], determining the amount of time to complete a particular task, the amount of time to completed a plurality of successive tasks; O’Reilly: [0051], the queries are associated with the completeness and applicability of the selected controls utilized for the evaluation).  

As for dependent claim 9, the rejection of claim 1 is incorporated. Sharma-Gonnen-O’Reilly-Jeffs further discloses: detecting, by the embedded browser, a completion screen of the user interface of the network application (Sharma: Fig. 3, step 345, session logoff request receive; [0027], the term “real-time” refers generally to tasks that are completed by the various system, the system is capable of obtaining information regarding the user’s interaction with the software program while the user is actively using the software program, particularly information pertaining to whether the user’s .  

As for dependent claim 10, the rejection of claim 1 is incorporated. Sharma-Gonnen-O’Reilly-Jeffs further discloses: comprising applying, by the embedded browser, machine learning to one of user interface interactions with the network application or communications to one or more servers of the network application to determine the point of the interaction with the network application corresponding to the completion of the 20task (Sharma: Abstract, providing the recorded session data and the metric data as an input for one or more of a machine learning algorithm; O’Reilly: [0027], object and knowledge managers illustratively operate through a message queue to control the scoring, user interfaces, models, optimizations, reporting, query scripts, machine learning, and/or artificial intelligence applications within the cybersecurity scoring and recommendation system; [0029], machine learning modules, is decision models, artificial intelligence services, threat models, and data on technology solutions are stored for use by services within the cybersecurity scoring and recommendation system).

As per Claims11-13, 16-20, they recites features that are substantially same as those features claimed by Claims 1-3 and 6-10, thus the rationales for rejecting Claims 1-3 and 6-10 are incorporated herein.

A method (Abstract, scoring an individual interaction session between a user and a software program; [0054] a pop-up box or the like may be presented to the user where the pop up box asks the user if the user wishes to participate in a survey regarding the user’s experience, such a request may be particularly used in embodiments where completion of a post-software interaction session survey is optional) comprising: accessing, by a computing device, an application hosted by a remote computing device with use of a browser of the computing device ([0044], one or more metrics corresponding to the one or more actions undertaken by the user with the software program is generated, a metric may indicate certain characteristics of a particular action completed by a user when interacting with the software, including informational features, search and discovery features, session navigation features, document user features, research features, time features, errors, and response time features; please note here session data is recorded/maintained), the application being displayable within a user interface provided by the browser (see Gonnen); identifying, by the computing device, one of a plurality of overlays (see O’Reilly) based at least on the application ([0058], at least portions of the survey may be conducted during the user interaction with the software, for example, a user may complete a particular task while interacting with the software program, which may result in a survey question being presented in response to such a task completion, for example, if a user clicks on a particular button, a survey may be presented to the user asking the user why that particular button was selected; see more in Jeffs); rendering, by the computing device, an overlay on top of content of the application displayed with the browser (see O’Reilly), so that the at least some of the content of the application underlies the overlay, and the overlay being rendered at a point of interaction within the user interface based on rules for presentation of the overlay ([0058], at least portions of the survey may be conducted during the user interaction with the software, for example, a user may complete a particular task while interacting with the software program, which may result in a survey question being presented in response to such a task completion, for example, if a user clicks on a particular button, a survey may be presented to the user asking the user why that particular button was selected); and providing, by the computing device, data to the remote computing device to update the overlay based on the data, the data being indicative of interactions of the overlay, and the interactions including a score about the application (Abstract, scoring an individual interaction session between a user and a software program, the one or more of the machine learning algorithm and the predictive analytic algorithm scores the individual interaction session; [0058], at least portions of the survey may be conducted during the user interaction with the software, for example, a user may complete a particular task while interacting with the software program, which may result in a survey question being presented in response to such a task completion, for example, if a user clicks on a particular button, a survey may be presented to the user asking the user why that particular button was selected)
Sharma discloses scoring a user’s interaction with a software program in real time via web browser but does not disclose using an embedded browser, in an analogous art of interacting/communicating between client device and server, Gonnen discloses: the application being displayable within a user interface provided by the browser5 ([0030], an “embedded widget” appears to the user as an application executed within another application such that both applications appear to be executing simultaneously;  
Sharma and Gonnen are in analogous art because they are in the same field of endeavor, communicating between client devices and server. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Sharma using the teachings of Gonnen to include providing an embedded widget for user to use in a client application. The motivation is to provide Sharma’s method with enhanced capability of using an embedded browser to communicate with server.
Sharma discloses scoring an interaction session between a user and a software program including providing a pop-up box with survey information, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to recognize the pop up box may be an overlay for receiving user satisfaction information, in addition, in an analogous art of grading a network application, O’Reilly discloses: one of a plurality of overlays … rendering, by the computing device, an overlay on top of content of the application displayed with the browser (Fig. 7 and [0104], graphical interface 255 may be overlaid on the graphical interface as depicted in Fig. 5B and may provide query scripts based upon the baseline score, metadata, historical data, and/or target score to an authorized user to improve the confidentiality, integrity, and availability of the data of the system under evaluation); 15
Sharma and O’Reilly are in analogous art because they are in the same field of endeavor, scoring/grading network applications based on collected user data. Therefore, it would have been obvious to one with ordinary skill, in the art before the 
Sharma discloses presenting survey based on content presented in the software program or user interaction with the software program ([0057]-[0058]) but does not clearly disclose identifying one of a plurality of survey based on the application, Jeffs discloses: identifying, by the computing device, one of a plurality of overlays based at least on the application ([0008], the processor constructs a survey comprising a plurality of survey questions selected from the database comprising the plurality of survey questions based upon the identified at least one interaction issue);
Sharma and Jeffs are in analogous art because they are in the same field of endeavor, presenting survey based on collected user data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Sharma using the teachings of Jeffs to include selecting survey questions from stored survey data based on the detected user interaction. The motivation is to deliver survey questions corresponding to the specific content or user interaction.

6.	Claims 4-5, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma, Gonnen and O’Reilly and Jeffs as applied on claims 1 and 10, and further in view of Tamas Jardan (US Publication 20160132216 A1, hereinafter Jardan).
As for dependent claim 4, Sharma and Gonnen and O’Reilly and Jeffs disclose providing scoring and rating but do not expressly disclose het promoter score templates, in another analogous art of providing customer experience rating and feedback on web 25comprising identifying the overlay from the plurality of overlays comprising net promoter score templates (Fig. 12, example templates for net promoter score questions).  
Sharma and Gonnen and O’Reilly and Jeffs and Jardan are in analogous art because they are in the same field of endeavor, scoring/grading network applications based on collected user data. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Sharma using the teachings of Jardan to include providing net promoter score template and questions. The motivation is to provide scoring/rating based on the collected user response.

As for dependent claim 5, Jardan further discloses: the overlay is configured to receive information to determine a net promoter score ([0089], net promoter score questions).  

As per Claims14-15, it recites features that are substantially same as those features claimed by Claims 4-5, thus the rationales for rejecting Claims 4-5 are incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Lu whose telephone number is 571-270-1410 and fax number is 571-270-2410.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 703-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 
/HUA LU/
Examiner, Art Unit 2171